NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUL 22 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

CHRISTIAN ARCHILA, AKA Escalante                No.    15-70510
Azucena, AKA Luis Macias, AKA Jorge
Oswaldo,                                        Agency No. A087-432-934

                Petitioner,
                                                MEMORANDUM*
 v.

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted July 22, 2020**


Before: THOMAS, Chief Judge, HAWKINS and McKEOWN, Circuit Judges.

      Christian Archila, a native and citizen of El Salvador, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
immigration judge’s (“IJ”) decision denying his application for withholding of

removal and protection under the Convention Against Torture (“CAT”).

      We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings, applying the standards governing adverse

credibility determinations under the REAL ID Act. Shrestha v. Holder, 590 F.3d

1034, 1039-40 (9th Cir. 2010). We deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility

determination. That evidence includes Archila’s false representations in 2009 and

2014 to immigration authorities that he was a citizen of Mexico. When Archila

made those false representations, he had been in the United States for several

years. He was neither in flight from El Salvador nor trying to secure his entry into

the United States. Cf. Singh v. Holder, 643 F.3d 1178, 1181 (9th Cir. 2011) (“[A]

genuine refugee escaping persecution may lie about his citizenship to immigration

officials in order to flee his place of persecution or secure entry into the United

States,” but when a person otherwise chooses to lie to immigration authorities,

“[t]hat always counts as substantial evidence supporting an adverse credibility

determination.”).

      The agency concluded that Archila lied about his citizenship so he would be

removed to a neighboring country and able to return to the United States more

quickly after his removal. Archila’s explanations do not compel a contrary


                                           2                                    15-70510
conclusion. See Zamanov v. Holder, 649 F.3d 969, 974 (9th Cir. 2011) (agency

not required to accept explanations for inconsistencies). The agency’s adverse

credibility determination is also supported by inconsistencies between Archila’s

testimony concerning his initial arrival in the United States and other evidence,

including the Form I-213 from his previous removal proceedings. We therefore

uphold the agency’s adverse credibility determination, see Shrestha, 590 F.3d at

1044, and the resulting denial of Archila’s withholding of removal claim, see

Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Substantial evidence also supports the agency’s denial of Archila’s claim for

CAT protection because it was based on the same evidence that the agency found

not credible, and Archila does not point to other evidence in the record that

compels the conclusion that it is more likely than not he would be tortured by or

with the consent or acquiescence of the government if returned to El Salvador. See

Shrestha, 590 F.3d at 1048-49.

      PETITION DENIED.




                                          3                                     15-70510